Citation Nr: 0637196	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  04-23 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected disability.

2.  Entitlement to service connection or heart disease, 
claimed as secondary to service-connected disability.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from March 1964 to March 1965, 
and from March 1965 to May 1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2003 by the 
Department of Veterans Affairs (VA) St. Louis, Missouri, 
Regional Office (RO).   

A hearing was held before the undersigned Veterans Law Judge 
at the RO in September 2005.  At that time, the veteran 
raised a claim for a higher rating for diabetes mellitus.  
That issue is not developed for appellate review, and must 
instead be referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's hypertension is not shown to have been 
caused or aggravated by a service-connected disability.  

2.  The veteran's heart disease has undergone a chronic 
increase in severity as a result of his service-connected 
disabilities.


CONCLUSIONS OF LAW

1.  Hypertension was not proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.310 (2006).

2.  Aggravation of heart disease was proximately due to or 
the result of service-connected disability. 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in June 2002 and October 2003 provided the veteran 
with an explanation of the type of evidence necessary to 
substantiate his claims, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  The initial duty to 
assist letter was provided prior to the adjudication of the 
claim.  In addition, the letters adequately informed the 
veteran that he should submit any additional evidence that he 
had in his possession.  The VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.  Notice in this should have included 
information that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  VA's failure to provide this notice 
is harmless error.  The AOJ will be responsible for 
addressing any notice defect with respect to the rating and 
effective date elements when effectuating the award.  Since 
service connection for hypertension is denied, no disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran.  The Board 
concludes, therefore, that the appeal may be adjudicated 
without a remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran's service medical records and available post service 
treatment records have been obtained.  He has had a hearing.  
He has been afforded VA examinations, and relevant medical 
opinions have been given by the examiners.  The Board does 
not have notice of any additional relevant evidence which is 
available but has not been obtained.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claim.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  



I.  Entitlement To Service Connection For Hypertension, 
Claimed As
 Secondary To Service Connected Disability.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
cardiovascular disease is manifest to a compensable degree 
within one year after separation from service, the disorder 
may be presumed to have been incurred in service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

The Board notes that the veteran does not contend, and there 
is no evidence that hypertension was present during service 
or within the first year after service.  The veteran's only 
contention is the he has hypertension secondary to a service-
connected disability.  Service connection has been  
previously established for type II diabetes mellitus, rated 
as 20 percent disabling; bilateral tinnitus, rated as 10 
percent disabling; peripheral neuropathy of the left lower 
extremity, rated as 10 percent disabling; peripheral 
neuropathy of the right lower extremity, rated as 10 percent 
disabling; and bilateral hearing loss, rated as 
noncompensably disabling.

The applicable regulation provided that service connection 
may be granted for disability shown to be proximately due to 
or the result of a service-connected disorder.  See 38 C.F.R. 
§ 3.310(a).  This regulation has been interpreted by the 
United States Court of Appeals for Veterans Claims (Court) to 
allow service connection for a disorder which is caused by a 
service-connected disorder, or for the degree of additional 
disability resulting from aggravation of a nonservice-
connected disorder by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  

Recently, the regulation was revised to incorporate the 
Court's ruling.  See 71 FR 52747, Sept. 7, 2006.  The 
regulation now provides as follows:

(a) General. Except as provided in §3.300(c), disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected. When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition. 
(b) Aggravation of nonservice-connected disabilities.  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level. 

The Board notes that the revision to the regulation 
incorporated interpretations of Court decisions which were 
already being applied by the VA.  Accordingly, a remand to 
have the RO apply the revised regulation is not required.  

The Board has noted that the veteran has expressed his own 
opinion during the hearing held in September 2005 that his 
service-connected diabetes had caused or aggravated his 
hypertension.  However, the Board notes that the veteran is 
not competent, as a lay person, to make such a medical 
judgment. See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

Although a letter dated in October 2003 from the veteran's 
private cardiologist John W. Hawkins, M.D., F.A.C.C., 
discusses factors which contributed to the veteran's coronary 
artery disease, the letter does not discuss the hypertension 
except to note that it was also a risk factor in the 
development of coronary artery disease.  

The only relevant medical evidence on the issue of secondary 
service connection for hypertension weighs against the claim.  
In this regard, the report of a VA hypertension examination 
conducted in April 2003 shows that the examiner concluded 
that "It is my medical opinion that the patient's current 
complaints of hypertension [are] not secondary to his 
diabetes, but most likely related to the fact that he is a 
male, genetic makeup, previous polysubstance abuse to include 
alcohol and tobacco, and peripheral vascular disease."  

Thus, the preponderance of the competent evidence of record 
shows that the hypertension is not etiologically related to 
or aggravated by the veteran's service-connected 
disabilities.  Therefore, the Board concludes that 
hypertension was not proximately due to or the result of a 
service-connected disability.  

II.  Entitlement To Service Connection For Heart Disease, 
Claimed As
 Secondary To Service-Connected Disability.

During the hearing held in September 2005, the veteran 
testified that his diabetes had caused his heart disease to 
get worse.  

The Board finds that the veteran's testimony on this issue is 
supported by the medical evidence which is of record.  In a 
letter dated in October 2003, the veteran's cardiologist Dr. 
Hawkins stated that "Diabetes is certainly a risk factor for 
his coronary artery disease", and that "Without a doubt, 
diabetes has contributed to his coronary artery disease 
progression..."  

Similarly, the report of a VA heart examination conducted in 
April 2003 contains an opinion which is to the effect that 
the veteran's diabetes was a contributing factor to the 
veteran's continued coronary artery disease.  

Although both of the physicians noted that there were other 
significant factors which also contributed to the severity of 
the heart disease, the opinions nevertheless still provide 
support for the veteran's claim.  Based on the foregoing 
evidence, the Board finds that while the veteran's heart 
disease was not caused by his diabetes, the heart disease has 
undergone a chronic increase in severity as a result of his 
service-connected disabilities, particularly the diabetes.  
Service connection may be granted for a disorder which is 
caused by a service-connected disorder, or for the degree of 
additional disability resulting from aggravation of a 
nonservice-connected disorder by a service-connected 
disorder.  Accordingly, the Board concludes that aggravation 
of heart disease was proximately due to or the result of 
service-connected disability.


ORDER

1.  Service connection for hypertension, claimed as secondary 
to service connected disability, is denied.

2.  Service connection for aggravation of heart disease 
secondary to service-connected disability is granted.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


